proposed voir dire questions and any opposition to any legal argument in a pretrial
memorandum.

       Counsel for all parties shall appear for a final pretrial conference on May 13, 2020, at
11:15 a.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New York, NY
10007.

        Trial shall commence at 9:00 a.m. on May 18, 2020. In accordance with Paragraph V.H
of the Court’s Individual Practices, trial will be conducted from 9:00 a.m. to 2:15 p.m. with a
break from 11:15 to 11:45 a.m. During the jury selection and jury deliberation phases, court will
be in session from 9:00 a.m. to 5:00 p.m. with a break from 1:00 to 2:00 p.m.

      Prior to the final pretrial conference, counsel for both parties, along with the parties
themselves, shall meet in person for at least one hour to discuss settlement of this matter.

       SO ORDERED.

Dated: February 21, 2020
       New York, New York




                                                2
